         Case 3:15-cv-01687-AWT Document 126 Filed 08/04/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

__________________________________________
                                           )                   Chapter 7
In re:                                     )
                                           )
 MICHAEL S. GOLDBERG, LLC                  )                   Case No. 09-23370 (JAM)
 MICHAEL S. GOLDBERG                       )                   Substantively Consolidated
                                           )
            Debtors.                       )
                                           )
__________________________________________)
                                           )
JAMES BERMAN, CHAPTER 7 TRUSTEE FOR )
THE ESTATE OF                              )
MICHAEL S. GOLDBERG, LLC and               )
MICHAEL S. GOLDBERG                        )
                                           )
            Plaintiff,                     )
                                           )                   Case No. 3:15-CV-01687 (AWT)
                v.                         )
SALLY A. LABONTE, TRUSTEE OF THE           )
SCOTT A. LABONTE DYNASTY TRUST,            )
ET AL.,                                    )
                                           )
            Defendants.                    )                   August 4, 2020
__________________________________________ )

 DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO RESPOND TO TRUSTEE’S
                        MOTION TO DISMISS

TO THE HONORABLE ALVIN W. THOMPSON, UNITED STATES DISTRICT JUDGE:

       The Defendants, by and through their counsel, Shipman, Shaiken & Schwefel, LLC,

pursuant to D. Conn. L. Civ. R. 7(b), hereby request an extension of the time to file a response to the
          Case 3:15-cv-01687-AWT Document 126 Filed 08/04/20 Page 2 of 4




Trustee’s [Plaintiff’s] Motion To Dismiss Without Prejudice (ECF # 125) (“Motion”), and in

support thereof respectfully represents:

        1.     On July 29, 2020, the Plaintiff filed the Motion, seeking a dismissal of this case

without prejudice.

        2.     The Defendants wish to respond to the Motion.

        3.     Pursuant to D. Conn. L. Civ. R. 7(b), the Defendants’ response is due on August 19,

2020.

        4.     The undersigned is scheduled for oral surgery on August 5, 2020, and anticipates a

period of recovery after the surgery during which he will be unable to work.

        5.     In addition, the undersigned has a brief due in the bankruptcy court in another case

on August 21, 2020, as to which deadline the undersigned has also sought an extension of time.

        6.     The Defendants anticipate attaching to their response certain exhibits which require

review and redaction before they can be filed with the Court.

        7.     The Defendants need an extension of time in order to research and draft their

response to the Motion and to prepare the exhibits.

        8.     This is the Defendants’ first request for an extension of time to file a response to the

Motion.

        9.     The undersigned has contacted Stephen M. Kindseth, Esq., counsel to the Plaintiff,

but has been unable to ascertain his position on this motion.




                                                  2
         Case 3:15-cv-01687-AWT Document 126 Filed 08/04/20 Page 3 of 4




       10.     Good cause exists for the granting of the extension of time because under the

circumstances an extension of time is needed in order to give the Defendants adequate time to brief

their response to the Motion.

       WHEREFORE, the Defendants respectfully request that the Court enter an order extending

the date by which they must file a response to the Motion to and including September 4, 2020.

       Dated at Amston, Connecticut, this 4th day of August, 2020.

                                                     DEFENDANTS, SALLY A. LABONTE,
                                                     TRUSTEE OF THE SCOTT A. LABONTE
                                                     DYNASTY TRUST, ET AL.,

                                             By:     /s/ David M. S. Shaiken
                                                     David M. S. Shaiken, Esq.
                                                     Shipman, Shaiken & Schwefel, LLC
                                                     Their Attorneys
                                                     433 South Main Street, Suite 319
                                                     West Hartford, CT 06110
                                                     Telephone: (860) 606-1703
                                                     Facsimile: (866) 431-3248
                                                     e-mail: david@shipmanlawct.com
                                                     Federal Bar No. ct02297




                                                3
        Case 3:15-cv-01687-AWT Document 126 Filed 08/04/20 Page 4 of 4




                               CERTIFICATION OF SERVICE

        This is to certify that on August 4, 2020, a copy of the foregoing DEFENDANTS’
MOTION FOR EXTENSION OF TIME TO RESPOND TO TRUSTEE’S MOTION TO DISMISS
was filed electronically. Notice of this filing will be sent by email to all parties by operation of
the Court’s electronic case filing system or by mail to anyone unable to accept electronic filing.
Parties may access this filing through the Court’s system CM/ECF system.

                                                            /s/ David M. S. Shaiken
                                                                David M. S. Shaiken




                                                 4
